Citation Nr: 0531712	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-01 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial compensable rating for service-
connected Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


 



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to October 1968.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, which, in 
pertinent part, granted service connection for Hodgkin's 
lymphoma, rated noncompensable.  

While the veteran requested a hearing on his January 2003 VA 
Form 9, he informed VA in October 2004 that he no longer 
wished to testify at a hearing. 

In August 2003, the RO denied service connection for 
hypertension, a right leg disorder, and dysphagia with taste 
changes, each claimed as secondary to Hodgkin's lymphoma.  By 
this decision, the RO also granted special monthly 
compensation for the loss of use of a creative organ and 
service connection with a 30 percent rating for an anxiety 
disorder, each related to the Hodgkin's lymphoma.  The 
veteran has not expressed disagreement with any aspect of the 
August 2003 decision.  The matters addressed in the August 
2003 decision are not on appeal, and the matter addressed in 
the instant decision is confined to the narrow issue stated 
above.   


FINDING OF FACT

Hodgkin's disease has been in remission since the cessation 
of radiation therapy in June 2000; there have been no local 
recurrences, metastasis, or other residuals that have not 
been separately compensated to the veteran's satisfaction.


CONCLUSION OF LAW

The criteria for an initial compensable rating for the 
veteran's service-connected Hodgkin's disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.117, Diagnostic Code 7709 (2005). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable VA decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  Letters from the RO in 
February 2002 (prior to the initial decision) and December 
2004 informed the appellant of his and VA's responsibilities 
in claims development, and specifically informed him of the 
type of evidence that was needed to establish entitlement to 
a compensable rating for Hodgkin's lymphoma.  These letters, 
the July 2002 rating decision, a December 2002 statement of 
the case (SOC), supplemental SOCs (SSOCs) dated in August 
2004 and October 2005, and the November 2004 Board remand, 
all notified the veteran of applicable laws and regulations, 
of what the evidence showed, and why the benefits sought were 
not granted to the veteran's satisfaction.  Notice on the 
"downstream" issue of an increased initial rating for 
Hodgkin's lymphoma was properly provided via SOC.  See 
VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  Furthermore, the 
claim was readjudicated after substantially full notice was 
given.  The veteran has had ample opportunity to respond, and 
is not prejudiced by any defect in notice timing.  

Regarding notice content, the veteran was specifically 
advised in December 2004 to submit or to notify VA of any 
other information or evidence that he thinks would support 
his claim.  Additionally, VA correspondence, the SOC, and the 
SSOCs specifically advised him of the type of evidence he 
needed to submit to establish his claim, asked him to assist 
in obtaining any outstanding medical records, and asked him 
to identify any other evidence or information supporting his 
claim.  Together, these notices were equivalent to advising 
the veteran to submit everything he had pertinent to the 
claim.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran is not prejudiced by the Board's proceeding without 
any further notice; further notice would serve no useful 
purpose, as the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices. 

Regarding the duty to assist, the RO obtained service medical 
records, as well as records of post-service treatment the 
veteran received for Hodgkin's lymphoma.  He was examined for 
Hodgkin's lymphoma and disabilities claimed residual thereto 
in June 2002 and again in April 2003.  In November 2004, the 
Board remanded this matter to specifically attempt to find 
any medical evidence related to treatment for Hodgkin's 
lymphoma or any ongoing disability related to the service-
connected condition.  VA sent the veteran a letter in 
December 2004 specifically requested assistance in obtaining 
any such records.  Since that letter, the only records 
received were copies of records already on file.  He did not 
submit any further medical evidence, nor has he identified 
any pertinent evidence outstanding.  VA's assistance 
obligations are also met.  The veteran is not prejudiced by 
the Board's proceeding with appellate review.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

II.  Compensable initial rating for Hodgkin's disease

The veteran is in receipt of a noncompensable rating for 
Hodgkin's disease, which has been in effect since the date of 
the veteran's claim for entitlement to service connection for 
Hodgkin's disease was received in November 2001.  Since the 
appeal for increase stems from the initial grant of service 
connection, it must be determined whether a compensable 
rating was warranted for any period of time since that date.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Service connection has been separately granted for an anxiety 
disorder as secondary to Hodgkin's disease, and the veteran 
has been granted special monthly compensation for loss of use 
of a creative organ.  However, these are separate 
disabilities, and symptoms associated with those disorders 
are not part of the current appeal.  

Similarly, symptoms associated with other disabilities, for 
which service connection is not in effect, are not considered 
to be part of the Hodgkin's disease disability picture.  
Although the veteran contends that many of these other 
disabilities are due to Hodgkin's disease, or to treatment of 
Hodgkin's disease, the previously decided issues of service 
connection are not currently before the Board.  This decision 
is limited to a consideration of the evaluation of symptoms 
associated with Hodgkin's disease, as opposed to separate 
conditions the veteran had claimed as secondary to Hodgkin's 
disease.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule) which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A § 1155; 38 C.F.R. Part 4 (2005).  

The Rating Schedule for evaluating Hodgkin's disease provides 
that a 100 percent rating evaluation is assigned with active 
disease or during a treatment phase.  A 100 percent rating 
shall continue beyond the cessation of any surgical, 
radiation, antineoplastic chemotherapy or other therapeutic 
procedures for at least six months.  Thereafter, if there has 
been no local recurrence or metastasis, the rating is based 
on residuals.  38 C.F.R. § 4.117, Diagnostic Code 7709.

Here, the medical evidence shows that Hodgkin's disease was 
diagnosed in 2000, and the veteran was treated at a private 
facility with radiation therapy until June 2000.  Hodgkin's 
lymphoma has been in remission since that time.  Under the 
provisions of Diagnostic Code 7709, the 100 percent rating 
could extend to December 2000, six months after cessation of 
his radiation treatment.  However, the veteran's claim for 
entitlement to service connection for this disorder was not 
received until November 2001.  See 38 C.F.R. § 3.400 (2005).  
Consequently, Hodgkin's lymphoma in remission is properly 
rated based on its residuals.   

Except for an anxiety disorder and loss of use of a creative 
organ, for which the veteran is already separately 
compensated at a level he has not disputed, the medical 
evidence does not show that the veteran's numerous other 
symptoms are secondary to or residuals of Hodgkin's disease.  
On a VA examination in June 2002, although the veteran 
complained of numerous symptoms, there were no positive 
objective findings, and his Hodgkin's disease was found to be 
in remission.  VA examinations conducted in April 2003 also 
revealed that the veteran's Hodgkin's lymphoma was in 
remission.  The examiner found that the veteran's right lower 
extremity complaints were related to a non service-connected 
spinal problem, and that his hypertension, dysphagia, and 
impaired taste were not secondary to Hodgkin's lymphoma.    

Applying the criteria of Diagnostic Code 7709 to the facts of 
this case, the Board finds that a preponderance of the 
evidence is against a compensable rating for Hodgkin's 
disease at any point from the effective date of service 
connection in November 2001.  See 38 C.F.R. § 3.400.  The 
medical evidence is completely devoid of any recurrence of 
the Hodgkin's disease during that time period and for nearly 
a year prior.  The veteran is asymptomatic for the disease, 
which has been in complete remission since June 2000.  In the 
complete absence of any symptoms or residual disability of 
the Hodgkin's disease that have not already been separately 
compensated, a compensable rating must be denied. 

Moreover, as there have been no periods of time, since the 
effective date of service connection, during which Hodgkin's 
disease has been more than noncompensable, "staged ratings" 
are not warranted.  Fenderson v. West, 12 Vet. App. 119 
(1999).

As the preponderance of the evidence is against the claim for 
an initial compensable rating, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial compensable evaluation for Hodgkin's disease is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


